Viitje, J.
1. The defendant challenges the correctness of the findings of the referee. They cannot now be reviewed, for under sec. 3069, Stats. 1913, no appeal lies from the order confirming the referee’s report. Such order does not prevent a final judgment from which an appeal may betaken. It only confirms the findings of the referee and -makes-them the findings of the court. No appeal lies from mere findings. Webster-Glover L. & M. Co. v. St. Croix Co. 63 Wis. 647, 24 N. W. 417; White v. Magann, 65 Wis. 86, *33926 N. W. 260; Bourgeois v. Schrage, 69 Wis. 316, 34 N. W. 96; Smith v. Shawano Co. 77 Wis. 672, 47 N. W. 95.
2. Did. the court err in appointing a receiver? , That is the only question raised by the appeal. The evidence tends to show, and the court found, substantial breaches of the agreement on the part of the defendant, such as selling live stock and grain without the knowledge or consent of the plaintiff, threatening violence to the plaintiff and thereby preventing him from entering upon the leased premises; and that the relations of the parties were so strained that it was not possible for them to carry out the terms of the lease as to the division of the produce and increase of stock. Upon such a showing the court properly appointed a receiver. There was property, in dispute, jointly owned by the parties which was in the possession of the defendant and of which he desired to assume full control contrary to the provisions of the lease. Certainly no abuse of judicial discretion can be predicated upon the court’s action in appointing a receiver under such circumstances.
Sub. 1, sec. 2787, Stats. 1913, provides that a receiver may be appointed “Before judgment, on the application of either party, when he establishes an apparent right to or interest in property which is the subject of the action and-which is in the possession of an adverse party, and the property or its rents and profits are in danger of being lost or materially impaired.” The case comes -fairly within the statute.
By the Court. — That part of the order appointing a receiver is affirmed.